DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 4-7 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the head portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the four walls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6  and 7 recite  the limitation "the upper wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the high-strength steel sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter

Claims 1-3,8-11,18-20   are allowed.
Claims 4-7,12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612